DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicant’s submission filed on 04/26/21 has been entered. 
Applicant’s Amendment
2)	Acknowledgment is made of Applicant’s amendment filed 04/26/21 in response to the final Office Action mailed 12/27/2019.  Said claim amendment is non-compliant under 37 CFR 1.121 in that the status identifier indicated for the previously presented claim 22 is incorrect. The status identifier “Previously Pending” is not an acceptable status identifier. 
Status of Claims
3)	Claims 23, 24, 28, 31 and 33-35 have been canceled via the amendment filed 04/26/21.
	Claims 21, 25, 27, 29, 30 and 32 have been amended via the amendment filed 04/26/21. 
	New claims 36-40 have been added via the amendment filed 04/26/21.
Claims 21, 22, 25-27, 29, 30, 32 and 36-40 are pending and are under examination.  
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  					
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Moot
6)	The objection to claims 26 and 28 made in paragraph 18 of the Office Action mailed 12/27/2019 is moot in light of Applicant’s cancellation of the claims.
Objection(s) Withdrawn
7)	The objection to the specification made in paragraph 6(c) of the Office Action mailed 10/25/18 and maintained in paragraph 8 of the Office Action mailed 12/27/2019 is withdrawn in light of Applicant’s amendments to the specification. 
8)	The objection to the specification and claim 21 made in paragraph 9(c) of the Office Action mailed 12/27/2019 is withdrawn in light of Applicant’s amendment to the specification.
9)	The objection to claims 21, 29, 30 and 32 made in paragraph 18 of the Office Action mailed 12/27/2019 is withdrawn in light of Applicant’s amendments to the claims. 
10)	The objection to the specification made in paragraph 9(b) of the Office Action mailed 12/27/2019 is withdrawn in light of Applicant’s amendments to the specification.
Objection(s) Maintained
11)	The objection to the specification and claim 21 made in paragraph 9(d) of the Office Action mailed 12/27/2019 is maintained. Applicant has not addressed the inconsistency.
Objection(s) to Specification
12)	The specification and claims are objected to for the following reason(s):
	(A)	The phrase in Example 2: twenty clinical isolates of ‘P. pneumoniae’ and five of ‘P. pneumoniae’ is not understood.  Which bacterial isolates ‘P. pneumoniae’ represent is not clear.
(B)	37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’ Furthermore, 35 U.S.C § 132 states that no amendment shall introduce new matter into the disclosure of the invention.  
(i)  Claims 21 and 39 include the limitations 21.42+10% ppm “salicylic acid” and 2.98+10% ppm “protocatahuic acid”. However, these limitations lack antecedent basis and descriptive support in the as-filed specification. The anti-microbial composition used in the claimed methods wherein the composition comprises a Boswellia serrata extract that contains 21.42+10% ppm “salicylic acid” and 2.98+10% ppm “protocatahuic acid” and that selectively excludes 5.7968 ppm ‘quercetin’ therefrom lacks antecedent basis and descriptive support in the as-filed specification.
(ii)  Claim 21, as amended, includes the limitations ‘for treating a subject having Streptococcus pneumoniae and …. Klebsiella pneumoniae’ [Emphasis added]. New claim 39 includes the limitations ‘inhibiting the growth of Streptococcus pneumoniae and …. Klebsiella pneumoniae … of a human subject’ [Emphasis added]. However, these limitations lack antecedent basis and descriptive support in the as-filed specification.

The replacement of the 1998 Chung K.T. et al reference with the October 26 2009 reference on page 46 of the marked substitute specification filed 04/26/21:

    PNG
    media_image1.png
    119
    510
    media_image1.png
    Greyscale

The replacement of the 2009 Moussaieff and Mechoulam, 2009 reference with the 2012 reference on page 3 of the marked substitute specification filed 04/26/21:

    PNG
    media_image2.png
    24
    358
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    51
    493
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    20
    95
    media_image4.png
    Greyscale

Rejection(s) Moot
13)	The rejection of claims 23, 24, 28 and 31 made in paragraphs 12 and 13 of the Office Action mailed 12/27/2019 under 35 U.S.C § 112(a) as containing new matter is moot in light of Applicant’s cancellation of the claims. 
14)	The rejection of claims 23, 24, 28 and 31 made in paragraphs 15 and 13 of the Office Action mailed 12/27/2019 under 35 U.S.C § 112(b) as being indefinite is moot in light of Applicant’s cancellation of the claims. 
Rejection(s) Withdrawn
15)	The rejection of claims 21, 22, 25, 27, 29, 30 and 32 made in paragraph 12 of the Office Action mailed 12/27/2019 under 35 U.S.C § 112(a) as containing new matter is withdrawn in light of Applicant’s amendment to the claims and/or the base claim.
16)	The rejection of claims 21, 22, 25, 27, 29, 30 and 32 made in paragraph 13 of the Office Action mailed 12/27/2019 under 35 U.S.C § 112(a) as containing written description is withdrawn in light of Applicant’s amendment to the claims and/or the base claim and the new rejection set forth below to address the claim(s) as amended.  Applicant’s arguments have been considered, but are moot in light of the withdrawal of the rejection.
17)	The rejection of claims 21, 22, 25, 27, 29, 30 and 32 made in paragraph 15 of the Office Action mailed 12/27/2019 under 35 U.S.C § 112(a) as being indefinite is withdrawn in light of Applicant’s amendment to the claims and/or the base claim.
18)	The rejection of claim 32 made in paragraph 17 of the Office Action mailed 12/27/2019 under 35 U.S.C § 112(d) is withdrawn in light of Applicant’s amendment to the claim.
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
19)	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.  

20)	Claim 21 and the dependent claims 22, 25, 27 and new claim 39 are rejected under 35 U.S.C § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  
Claims 21 and 39 include the limitations: 21.42+10% ppm “salicylic acid” and 2.98+10% ppm “protocatahuic acid”. However, the anti-microbial composition used in the claimed methods wherein the composition comprises a Boswellia serrata that contains 21.42+10% ppm “salicylic acid” and 2.98+10% ppm “protocatahuic acid” and that selectively excludes 5.7968 ppm quercetin therefrom lacks descriptive support in the as-filed specification. Claim 21, as amended, includes the limitations ‘for treating a subject having Streptococcus pneumoniae and …. Klebsiella pneumoniae’ [Emphasis added]. New claim 39 includes the limitations ‘inhibiting the growth of Streptococcus pneumoniae and …. Klebsiella pneumoniae … of a human subject’ [Emphasis added].However, these lack descriptive support in the as-filed specification. Therefore, the above-identified limitations in the claim(s) and/or the current scope of the claim(s) constitute new matter.  See M.P.E.P 608.04 to 608.04(c).  
	Applicant is respectfully requested to point to the descriptive support in the specification as filed, for the new limitation(s), or alternatively, remove the new matter from the claim(s).  Applicant should specifically point out the support for any amendments made to the disclosure.  in the original disclosure for the new or amended claims. 
Rejection(s) under 35 U.S.C § 112(b) (Pre-AIA ), Second Paragraph
21)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

22)	Claims 21, 22, 25, 27, 29, 30, 32 and 36-40 are rejected under 35 U.S.C § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  
	(a)	Claim 21, as amended, is ambiguous, indefinite and has antecedence issues with the limitations “the Bosweliia serrata extract’ [Emphasis added]. See lines 26 and 27.  These limitations are inconsistent with the previous limitation ‘Boswellia serrata’.
	(b)	Analogous rejection and criticism apply to new claim 39 with regard to the limitations ‘the Bosweliia serrata extract’ at lines 5 and 7 [Emphasis added].
	(c)	Claims 29, 30, 32, 36-38 and 40 are indefinite for being dependent from a canceled claim.
(d)	New claim 39 is ambiguous and indefinite in the limitations: for inhibiting the growth of Streptococcus pneumoniae and/or Klebsiella pneumoniae “in a bacterial isolate” of a human subject. It is unclear what Applicant is trying to convey because each of Streptococcus pneumoniae and Klebsiella pneumoniae itself is a bacterial isolate. For the purpose of distinctly claiming the subject matter, it is suggested that Applicant replace the above-identified limitations with the limitations --of inhibiting the growth of Streptococcus pneumoniae … Klebsiella pneumoniae isolates from a human subject-- along with replacement of each of the limitations ‘the bacterial isolate’ in lines 12 and 13 of the claim with the limitation --the isolates-- and the addition of the limitation --isolates-- at the end of line 15 of the claim.
(e) 	New claim 39 is further indefinite for lacking sufficient antecedence in the limitations ‘water’ and ‘ethanol’ (see line 7) and ‘growth of the’ in line 14. For proper antecedence and to be consistent with the formats used in line 27 of claim 21 and line 1 of claim 39 respectively, it is suggested that Applicant replace said limitations with the limitations --the water-- and --the ethanol--, and --the growth of the-- respectively.
	(f)	The dependent claims 22, 25 and 27, which depend from claim 21, are also supra in the base claim.
Claim(s) Objection(s) - Suggestion(s)
23)	Claim 25, as amended, is objected for the incorrect limitation ‘pneumomiae’ [Emphasis added].
Conclusion
24)	No claims are allowed. Due to the dependency of claims 29, 30, 32, 36-38 and 40 from a canceled claim, no meaningful examination of these claims is possible.
Correspondence
25)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
26)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
27)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

September, 2021